Citation Nr: 0808422	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-26 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for constipation.

2.  Entitlement to a compensable rating for hemorrhoids.  

3.  Entitlement to a compensable rating for a left foot 
bunion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to August 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for a compensable rating for constipation, 
hemorrhoids, and a left foot bunion.     

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran asserts that her constipation, hemorrhoids, and 
left foot bunion have worsened since she left service and 
that she is now entitled to compensable ratings for her 
constipation, hemorrhoids, and left foot bunion.  

The veteran was last afforded a VA examination in October 
2002.  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  The veteran indicated in her 
June 2004 appeal that her conditions had worsened since the 
date of the latest examination and continued to worsen.  
Because there may have been a significant change in the 
veteran's conditions, the Board finds that a new examination 
is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for VA 
examinations to determine the current 
severity of her service-connected 
constipation, hemorrhoids, and left 
foot bunion disabilities.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claims on 
appeal.  If the decision remains 
adverse to the veteran, issue the a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

